DETAILED ACTION

Brief Summary
This is a final Office action regarding the reissue U.S. Application 14/326,677 (hereafter “the ‘677 Application”), which is a reissue application of U.S. Patent 8,232,939 (hereafter “the ‘939 Patent”).

The ‘939 Patent originally issued on July 31, 2012 with patented claims 1-30, being filed as U.S. Application 13/396,375. During this reissue prosecution, claims 1-30 were previously canceled, and claims 31-36 were added.  With this, a non-final Office action was mailed on June 1, 2021, which indicated that claims 31, 35, and 36 were allowable, and that claims 32-34 were rejected.  Subsequently, the Applicant filed the instant amendment dated August 12, 2021, which amends independent claim 32.  Thus, with the instant amendment dated August 12, 2021, claims 31-36 are pending, with claims 31 and 32 being independent.

It is noted that the instant reissue ‘677 Application is a Divisional Reissue Application of Reissue U.S. Application 14/090,320 (hereafter “the ‘320 Reissue Application”),  Additionally, the ‘320 Reissue Application has matured with the issuance of claims 1-70 on December 16, 2014 as U.S. Patent RE45,291.  Further, a continuation reissue application of 14/326,705 (hereafter “the ‘705 Application) of the ‘320 Reissue Application was also filed, and has matured into U.S. Patent RE47,257 on February 26, 2019, with the issuance of claims 31-35.



The present application is being examined under the pre-AIA  first to invent provisions. 



Specification
In reviewing the prosecution history in the instant ‘677 Reissue Application, the Examiner notes that the first sentence of the specification of the ‘939 Patent was amended in the amendment dated July 31, 2017.  However, in reviewing this amendment, the Examiner notes that the first sentence includes an error, as the first sentence now does not include the complete listing of the cross-referenced application of 14/326,705, which has been reissued as U.S. Patent RE47,257.

Here, in the amendment dated July 31, 2017 to the specification, the first sentence of the specification was amended to read:
“Notice: More than one reissue application has been filed for the reissue of U.S. Patent No. 8,232,939. The reissue applications are (1) 14/090,320, which is an application for reissue of U.S. Patent No. 8,232,939, which has been reissued as RE45,291 E, (2) application number 14/326,677 (the present application), which is a reissue divisional of 14/090,320, which is an application for reissue of U.S. Patent No. 8,232,939, and (3) application number 14/326,705, which is a continuation reissue of 14/090,320, which is an application for reissue of U.S. Patent No. 8,232,939.”
In this regard, in accordance with 37 CFR 1.177(a), the speciation is objected to because the first sentence of the specification does not provide a cross reference of all the multiple reissue applications, as the reissued U.S. Patent RE47,257 is not listed as being cross-referenced to the other reissue applications in the family of reissue applications within the first sentence of the specification.   The Examiner suggests the first sentence to read:
“Notice: More than one reissue application has been filed for the reissue of U.S. Patent No. 8,232,939. The reissue applications are (1) 14/090,320, which is an application for reissue of U.S. Patent No. 8,232,939, which has been reissued as RE45,291 E, (2) application number 14/326,677 (the present application), which is a reissue divisional of 14/090,320, which is an application for reissue of U.S. Patent No. 8,232,939, and (3) application number 14/326,705, which has been reissued as RE47,257, which is a continuation reissue of 14/090,320, which is an application for reissue of U.S. Patent No. 8,232,939.”
Appropriate correction is required.



Claim Objections
Claim 32 is objected to because of the following informalities:  
In claim 32, line 4, “a sensing circuit” should read “a current sensing circuit”, in accordance with the subsequent occurrences within the claim (i.e., in line 8, in lines 9-10, and in line 12), and as described in the specification (see col. 12, lines 25-35).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 32-34 are rejected under pre-AIA  U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2005/0093567, issued to Nara et al. (hereafter “Nara”, cited in the previous Office action dated June 1, 2021).

Regarding claim 32, Nara discloses a method of adjusting a programming value for a pixel circuit in an OLED display having an array of pixel circuits [with a “display device 1” having an array of “organic EL elements 18”; see Figs. 1 and 15 and 16; also see paragraphs 0074-0076, 0086-0088, and 0122-0126; also see Abstract], comprising:
during a normal operation phase, controlling a switch [being one of the row switches 420A-420F, seen in Fig. 15] to disconnect a common electrode of the array of pixel circuits from a sensing circuit [pixel current detection circuit 110, see Fig. 15] and to couple the common B is applied to a cathode terminal (cathode) by the second switch circuit 420 and the voltage VA is applied to an anode terminal (anode) by the first switch circuit 410, whereby each organic EL element 18 emits light. The luminescence current does not flow in other cases insofar as the organic EL element 18 is normal. For example, a current does not flow when the voltage VA is applied to both ends of the organic EL element 18 by the first and second switch circuits 410 and 420. The luminescent current does not flow through the organic EL element 18 when the voltage VA is applied to the cathode terminal (cathode) by the second switch circuit 420 and the voltage VB is applied to the anode terminal (anode) by the first switch circuit 410.”];
during a calibration phase [being the “inspection method”, as seen in Figs. 16, and described in paragraphs 0126-0139]:
controlling the switch to disconnect the common electrode from the common voltage and to couple the common electrode to the current sensing circuit [see Fig. 15; also see paragraphs 0125-0127, whereby paragraph 0127 states “The row switch 420A in the n=1st row is switched to the voltage VA side, and the remaining row switches 420B to 420F are switched to the voltage VB side.”],
driving a first of the pixel circuits and receiving at the current sensing circuit a current consumed by the first pixel circuit during the driving [see Fig. 16, steps 4-11; also see paragraph 0130, wherein “Only the column switch 410A in the M=1st column is switched to the voltage VB side from the switch setting state in the step 2 (step 4).  This causes only the organic EL element 18 of the pixel (1,1) to emit light.”; also see 
turning off all of the pixel circuits and receiving a dark display current at the current sensing circuit [see Fig. 16, steps 1-3; also see paragraphs 0127-0129, measuring the leakage current IL, of only the pixel circuits in the particular selected row, whereby in paragraph 0128, “When the currents, which flow through the first interconnects 310A to 310D are denoted by IA to ID, IL equals IA+IB+IC+ID. A current originally does not flow through all the organic EL elements 18 by the setting in the step 1.”]; and 
correcting a video input applied to the first pixel circuit to drive a light emitting device of the first pixel circuit based on the received dark display current and the received current from the calibration phase [see steps 5-7 in Fig. 16; also see paragraphs 0131-0139, whereby paragraph 0134 states “In the second step 5, since the current input through the row switch 420B is canceled by the correction current Ic, the on-current of the pixel (1, 2) can be accurately evaluated. The on-current of the pixel (1, 2) can be accurately evaluated by performing the steps 6 and 7.”; also see paragraphs 0005-0019 and 0055-0069].

Regarding claim 33, Nara discloses the method discussed above in claim 32, and further teaches that the received dark display current is indicative of an effect of a dead pixel of the display or a leakage current of the display [see Abstract; also see paragraphs 0050-0051, wherein “The first current corresponds to a leakable current, steady-state current, or the like which flows when all the pixels are turned off. ... With this inspection method, in the inspection step, an inspection target pixel, which is one of the pixels, may be set to an on-state, and the inspection target pixel may be set to the off-state before setting another pixel to be subsequently inspected 

Regarding claim 34, Nara discloses the method discussed above in claim 32, and further teaches that the video input is corrected by removing the received dark display current from the received current [see Abstract; also see paragraphs 0050-0071; also see paragraphs 0127-0139].



Response to Arguments
The Examiner notes that the previous Office action dated June 1, 2021 included a prior art rejection of claims 32-34 under pre-AIA  35 U.S.C. 102(e) as being anticipated by the reference of Nara (U.S. Patent Application Publication 2005/00903567).  In addition, the prior Office action dated June 1, 2021 included a rejection of claims 32-34 under 35 U.S.C. 112, as being based on the written description requirement, and a rejection under 35 U.S.C. 251, as being on new matter.  With this, the instant response dated August 12, 2021, independent claim 32 was amended in an effort to overcome various rejections of claims 32-34.

In this regard, the current amendment dated August 12, 2021 is seen to overcome the previously cited rejection under 35 U.S.C. 112, as being based on the written description requirement, and also the previously cited rejection under 35 U.S.C. 251, as being on new 

Along this vein, the reference of Nara is seen to teach these features in an embodiment that is different than that discussed in the prior Office action dated June 1, 2021.  Additionally, it is further noted that the embodiment utilized in the instant rejection is the same as previously discussed during this reissue prosecution in a prior Office action dated June 12, 2018.

With this, the Applicant’s arguments filed August 12, 2021 have been fully considered but they are not persuasive.  

Particularly, in the Remarks dated August 12, 2021, the Applicant argues that “none of the cited paragraphs of figures of Nara disclose, teach, or suggest the claimed switch, nor controlling the switch during two different phases, to alternately ‘disconnect a common electrode of the array of pixel circuits from a sensing circuit and to couple the common electrode to a common voltage’ and ‘disconnect the common electrode from the common voltage and to couple the common electrode to the current sensing circuit’ as claimed.”

But here, in reviewing the reference of Nara, the prior Office action relied on an embodiment illustrated in Figs. 1 and 4 of Nara.  Here, the Examiner agrees that in this embodiment, the claimed “switch” is not shown.  However, the Examiner notes that in the embodiment illustrated in Fig. 15, a “switch” is shown, whereby the claimed “switch” is seen to be one of the row switches 420A-420F, and the claimed “current sensing circuit” is seen to be the pixel current detection circuit 110, see Fig. 15, as copied below:


    PNG
    media_image1.png
    430
    578
    media_image1.png
    Greyscale


Here, in the embodiment illustrated in Figs. 15 and 16 of Nara, the reference is seen to disclose the features requiring the switch to “disconnect a common electrode of the array of pixel circuits from a sensing circuit and to couple the common electrode to a common voltage” and B, or disconnected from the common voltage VB, and coupled to the pixel current detection circuit 110.

Further, Nara states in paragraph 0124 states “A luminescence current flows through each organic EL element 18 when the voltage VB is applied to a cathode terminal (cathode) by the second switch circuit 420 and the voltage VA is applied to an anode terminal (anode) by the first switch circuit 410, whereby each organic EL element 18 emits light. The luminescence current does not flow in other cases insofar as the organic EL element 18 is normal. For example, a current does not flow when the voltage VA is applied to both ends of the organic EL element 18 by the first and second switch circuits 410 and 420. The luminescent current does not flow through the organic EL element 18 when the voltage VA is applied to the cathode terminal (cathode) by the second switch circuit 420 and the voltage VB is applied to the anode terminal (anode) by the first switch circuit 410.”  Additionally, in the “inspection method”, as illustrated in Fig. 16, Nara describes in paragraph 0127 that “The row switch 420A in the n=1st row is switched to the voltage VA side, and the remaining row switches 420B to 420F are switched to the voltage VB side.”

Thus, in this embodiment illustrated in Figs. 15 and 16 of Nara, the reference of Nara can be reasonably interpreted as teaching the now claimed features that require “during a normal operation phase, controlling a switch to disconnect a common electrode of the array of pixel 

Therefore, for the above reasons, the reference of Nara is seen to teach the current features now required in independent claim 32, as well as in dependent claims 33-34.  Thus, the rejection of claims 32-34 under 35 U.S.C. 102(e) as being anticipated by Nara is maintained, and is repeated herein.



Allowable Subject Matter
Claims 31, 35, and 36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 31, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to have the method, as claimed, include the features that require “supplying a known voltage to a data line coupled to a data node of an OLED pixel, pre-charging the data node of the OLED pixel with the known voltage; responsive to the pre-charging, enabling a threshold voltage acquisition mode so that the OLED pixel adjusts a voltage of the data node of the OLED pixel as a function of the known voltage and an electrical characteristic of a transistor of the OLED pixel; responsive to the adjusting the voltage of the data node, measuring the adjusted voltage of the data node or the rate of change in the adjusted .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees: 
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992